PS 8
(3/15)

                                                                                                         FILED IN THE
                              UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                            for                                 Dec 30, 2019
                                           Eastern District of Washington                           SEAN F. MCAVOY, CLERK




 U.S.A. vs.                  Porter, Matthew Paul                       Docket No.            2:19CR00186-RMP-1

                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Matthew Paul Porter, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 19th day of November 2019, under the following conditions:

Additional Condition #24: Substance Abuse Evaluation: Defendant shall participate in a substance abuse evaluation.
Pretrial Services shall determine the evaluator and the schedule.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #8: Matthew Paul Porter is alleged to have failed to report for a scheduled substance abuse evaluation at Pioneer
Human Services on December 30, 2019.

On November 27, 2019, the conditions of pretrial release supervision were reviewed with Mr. Porter. Mr. Porter
acknowledged an understanding of the conditions, which included additional condition number 24.

On December 30, 2019, a counselor at Pioneer Human Services contacted the undersigned officer and advised Mr. Porter
had a substance abuse evaluation scheduled on December 30, 2019. Mr. Porter failed to appear for this scheduled substance
abuse evaluation.

         PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                              PREVIOUSLY REPORTED TO THE COURT
                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       December 30, 2019
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer
PS-8
Re: Porter, Matthew Paul
December 30, 2019
Page 2

 THE COURT ORDERS

 [ ]    No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ X]   The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ X]   Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                     Signature of Judicial Officer
                                                                     12/30/2019

                                                                     Date
